Citation Nr: 0844053	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-10 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for umbilical hernia 
with subsequent ventral hernia, as secondary to service-
connected post-operative residuals, right inguinal hernia.

2.  Entitlement to service connection for hiatal hernia and 
gastroesophageal reflux disease (GERD), to include as 
secondary to service-connected post-operative residuals, 
right inguinal hernia.

3.  Entitlement to an initial compensable disability rating 
for chronic bilateral foot fungus.

4.  Entitlement to a 10 percent evaluation pursuant to the 
provisions of 38 C.F.R. § 3.324 (2008).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In September 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  At the hearing, the veteran submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2008).

For reasons explained below, the issues of entitlement to 
service connection for hiatal hernia and gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected post-operative residuals, right inguinal hernia; 
entitlement to an initial compensable disability rating for 
chronic bilateral foot fungus; and entitlement to a 10 
percent evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.324 (2008) are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.



FINDING OF FACT

The veteran's umbilical hernia with subsequent ventral hernia 
was not shown in service or for many years thereafter, and 
has not been shown by competent medical evidence to be 
proximately related to his service-connected post-operative 
residuals, right inguinal hernia.


CONCLUSION OF LAW

The veteran's umbilical hernia with subsequent ventral hernia 
was not incurred in or aggravated by service and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claims, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in a March 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.  A letter 
advising the veteran how disability evaluations and effective 
dates are assigned, and the type of evidence which impacts 
those determinations, was provided to the veteran in March 
2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, lay 
statements, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by authorizing the release 
of private medical evidence, providing medical evidence, 
testifying at a hearing, and responding to notices.  Thus, he 
was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of entitlement to direct 
service connection, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2008).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform with Allen; however, 
under the facts of this case, the regulatory change does not 
impact the outcome of the appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be evidence of a current 
disability; evidence of a service-connected disability; and 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim for service 
connection for umbilical hernia with subsequent ventral 
hernia, as secondary to service-connected post-operative 
residuals, right inguinal hernia,
and what the evidence in the claims file shows, or fails to 
show, with respect to that claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The veteran contends that service connection is warranted for 
umbilical hernia with subsequent ventral hernia, as secondary 
to service-connected post-operative residuals, right inguinal 
hernia.  Specifically, he claims that his umbilical hernia 
developed in 1996 as a result of surgery performed in 
December 1970 to repair a recurrence of his in-service right 
inguinal hernia.  He does not contend, and the evidence does 
not suggest, that his asymptomatic service connected right 
inguinal hernia in any way currently aggravates his umbilical 
or ventral hernia. 

Service treatment records are negative for any complaints, 
treatment, or diagnosis of an umbilical hernia or subsequent 
ventral hernia.  These service treatment records do reflect 
that, in August 1958, the veteran underwent surgery in 
service for a right inguinal hernia.  His October 1958 
separation examination notes a right inguinal hernia scar but 
is negative for any evidence of an umbilical hernia or 
ventral hernia.  Indeed, the veteran asserted in a February 
2005 statement that his umbilical hernia did not develop 
until 1996, many years after his discharge from active 
service.

Following service, in December 1970, a private doctor 
(G.V.E., M.D.) performed surgery to repair a recurrence of 
the veteran's right inguinal hernia.  In June 1994, Dr. 
G.V.E. submitted a statement certifying that he did perform 
such surgery in December 1970.  However, in July 1994, Dr. 
G.V.E. submitted a statement saying that no records could be 
found for the veteran.

The veteran has claimed, in a February 2005 statement as well 
as at his September 2008 Travel Board hearing, that during 
the December 1970 surgery, Dr. G.V.E. stretched the veteran's 
stomach lining in order to avoid using plastic mesh to repair 
the right inguinal hernia.

VA and private treatment records reflect that the veteran had 
the onset of an umbilical hernia in 1996, which was repaired 
by a private doctor in October 1996.  Since that time, he has 
developed a larger ventral hernia in the general area of the 
repaired umbilical hernia.

At a June 2005 VA examination, the examiner reviewed the 
veteran's claims file.  Examination of the skin revealed the 
presence of two surgical scars over the abdomen.  The first 
scar was at the umbilicus and measured four centimeters in 
length and two millimeters in width, and the second scar was 
found in the right groin and measured nine centimeters in 
length and one to two millimeters in width.  Both scars were 
flat and non-tender with no attachment.  The abdomen was 
overweight, with no organomegaly present, and no tenderness 
was elicited over the abdomen.  Examination of the inguinal 
areas disclosed no recurrence of the right inguinal hernia, 
and there was no herniation on the left side.  With the 
veteran lifting his head off of the examination table, there 
was evidence of a ventral hernia (measuring twenty 
centimeters in length and ten centimeters in width) over the 
abdomen just above the navel in the midline.  The examiner 
opined that neither the umbilical hernia nor the ventral 
hernia were caused by or a result of the post-operative 
residuals of the right inguinal hernia.

The Board finds, therefore, that the preponderance of the 
competent and probative evidence shows that the veteran's 
umbilical hernia with subsequent ventral hernia was not shown 
in service or for many years thereafter, and is not 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008).  To the extent that 
the veteran himself believes that there is a medical nexus 
between his umbilical hernia with subsequent ventral hernia 
and his service-connected post-operative residuals, right 
inguinal hernia, it is now well established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Accordingly, 
service connection for the veteran's umbilical hernia with 
subsequent ventral hernia is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for umbilical hernia with 
subsequent ventral hernia, to include as secondary to 
service-connected post-operative residuals, right inguinal 
hernia, is denied.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claims for 
entitlement to service connection for hiatal hernia and GERD, 
to include as secondary to service-connected post-operative 
residuals, right inguinal hernia; entitlement to an initial 
compensable disability rating for chronic bilateral foot 
fungus; and entitlement to a 10 percent evaluation pursuant 
to the provisions of 38 C.F.R. § 3.324 (2008).

With regard to the issue of hiatal hernia and GERD, the 
veteran contends that he is entitled to service connection 
for such disability either on a direct basis or on a 
secondary basis to his service-connected post-operative 
residuals, right inguinal hernia.  

Service treatment records reflect that, in May 1955, the 
veteran complained of an upset stomach and abdominal pain in 
the left upper quadrant.  Thereafter, in June 1955, he had an 
upper gastrointestinal (GI) series which was found to be 
normal.  In November 1955, he once again complained of 
cramping and mid-abdominal pain, but no diagnosis was 
rendered.  His October 1958 separation examination is 
negative for any abdominal abnormalities as well as for 
hiatal hernia and GERD.  A private treatment record dated in 
December 1988 reflects the diagnosis of an esophageal hiatal 
hernia without demonstrable reflux.  VA treatment records 
dated from March 1996 through May 1996 reflect the diagnosis 
of a small hiatal hernia as well as a "long history" of 
heartburn.  In October 1996, the veteran underwent an upper 
GI panendoscopy which showed evidence of a two-centimeter 
hiatal hernia as well as a stricture related to his GERD; the 
stricture was dilated at that time.  

At his June 2005 VA examination, the veteran reported that he 
had had heartburn for many years, including while he was in 
service.  The June 2005 examiner opined that the hiatal 
hernia and GERD were not caused by or a result of the post-
operative residuals of the right inguinal hernia; however, he 
gave no opinion with regard to whether the hiatal hernia and 
GERD are related to the veteran's service directly.  A VA 
treatment record dated in August 2007 reflects the diagnosis 
of a small hiatal hernia and GERD.  

At his September 2008 Travel Board hearing, the veteran 
testified that he was always taking antacid medications (such 
as Tums and Tagamet) while in service.  Because the record 
shows that the veteran does suffer from current disability, 
and because the veteran's service treatment records reflect 
that he had GI symptoms in service, the veteran should now be 
afforded a VA gastrointestinal examination for an opinion as 
to whether his current hiatal hernia and GERD are related to 
his service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the issue of chronic bilateral foot fungus, 
the veteran contends that he is entitled to an initial 
compensable disability rating for such disability.  At his 
June 2005 VA examination, he complained of having a scaly 
rash over the plantar surface of both feet as well as 
involving the toenails.  Significantly, the examiner did not 
report any findings pertaining to the veteran's feet upon 
examination at that time.  VA treatment records dated from 
June 2007 through September 2007 reflect that the veteran's 
foot disability is characterized by the following symptoms: 
toenails that are dystrophic, yellow, and ridged; dry soles 
of the feet; fungus on the toenails; a rash on the feet; 
urticaria; athlete's foot; scaly, itchy feet with extreme 
itching at nighttime; and thickened yellowish toenails with 
subungual hyperkeratosis.  At his September 2008 Travel Board 
hearing, the veteran testified as to the extreme itchiness of 
his foot condition.  In light of the length of time since the 
last VA examination, and given the new evidence of record, 
the Board finds that the veteran should be afforded a new VA 
foot examination to ascertain the current level of severity 
of his service-connected chronic bilateral foot fungus.

Since the Board has determined that VA examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

With regard to the issue of entitlement to a 10 percent 
evaluation pursuant to the provisions of 38 C.F.R. § 3.324, 
this claim is inextricably intertwined with the other two 
claims on remand, because the final outcome of the other two 
claims could materially affect the result of the 38 C.F.R. 
§ 3.324 claim (which requires the veteran to have at least 
two or more noncompensable service-connected disabilities of 
such character as clearly to interfere with normal 
employability).  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  In any case, the Board notes 
that the record does not reflect that the veteran has been 
furnished proper notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), with regard to 
his 38 C.F.R. § 3.324 claim.  Thus, on remand, the RO should 
provide corrective notice.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that advises the 
veteran of the evidence necessary to 
substantiate a claim pursuant to the 
provisions of 38 C.F.R. § 3.324.

2.  Obtain current VA treatment records 
dating since November 2007 from the 
Denver, Colorado VA healthcare system.

3.  Schedule the veteran for a VA 
gastrointestinal examination to determine 
the current nature and extent of his 
hiatal hernia and GERD, and to obtain an 
opinion as to the possible relationship to 
service.  The claims file should be 
provided to and reviewed by the examiner 
in conjunction with the examination.  Any 
tests or studies deemed necessary should 
be conducted and the results reported in 
detail.

Following review of the claims file and 
examination of the veteran, the 
examiner should opine as to whether it 
is at least as likely as not (50 
percent probability or greater) that 
hiatal hernia and GERD arose during 
service or are otherwise related 
service (to include consideration of 
his in-service abdominal pain).

4.  Schedule the veteran for a VA skin 
examination to determine the current 
nature and extent of his service-connected 
chronic bilateral foot fungus.  The claims 
file should be provided to and reviewed by 
the examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted and the 
results reported in detail.

The examiner should described the 
symptomatology of the veteran's foot 
fungus in detail and should state the 
percentage of skin area (exposed and 
unexposed) affected by the veteran's 
chronic bilateral foot fungus.  In 
addition, the examiner should note the 
type, extent, and duration of all topical 
and/or systemic treatment for this 
disability during the past 12-month 
period.

5.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefits sought on 
appeal remain denied, then the veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


